FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 9, 2015
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 JOHN L. CALVERT,

          Petitioner - Appellant,
                                                        No. 14-1414
 v.                                            (D.C. No. 1:14-CV-01966-LTB)
                                                          (D. Colo.)
 DEBORAH DENHAM, Warden

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      John Calvert was convicted of robbery and burglary more than a dozen

years ago and sentenced to 270 months in custody — a term that, according to the

Bureau of Prisons (BOP), is set to expire in 2018, accounting for the good time

credit he has earned. See 18 U.S.C. § 3624(b). But Mr. Calvert sees it

differently. Certain that he deserves an earlier release, he filed this 28 U.S.C.

§ 2241 suit challenging the execution of his sentence. See McIntosh v. U.S.


      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (explaining that § 2241 is the

proper vehicle for disputing good time credit calculations). He claims that

instead of giving him the 54 days of credit he’s due each year under the statute,

see 18 U.S.C. § 3624(b), the BOP has awarded him only 47 days per year.

      But the only evidence before us suggests the opposite. According to a good

time tally sheet generated by the BOP, Mr. Calvert has accumulated 54 days of

credit for each year he’s spent behind federal bars. The document suggests the

BOP has done exactly what it’s supposed to: “preliminarily put . . . 54 days to

the side” each year until, when accounting for the trove of accumulated credits,

less than one year of prison time remains. Barber v. Thomas, 560 U.S. 474, 476-

77 (2011). At that point — for Mr. Calvert, sometime in 2018 — the BOP will

prorate the remaining good time credits based on a relatively obscure

mathematical formula. See id. at 492-93 (appendix explaining the BOP’s

method); see also id. at 494 (Kennedy, J., dissenting) (describing the formula as

one “federal prisoners . . . will be unable to understand”). Mr. Calvert won’t get

54 days of credit for each year of the sentence originally handed down by the

district judge, but rather 54 days of credit for each year actually served. See

Barber, 560 U.S. at 479-80. To the extent he contends the statute calls for a

different approach, Barber precludes that exact argument. See id. And to the

extent Mr. Calvert seems to suggest that the BOP’s good time sheet was

knowingly falsified in some fashion, he fails to identify any facts that might

                                        -2-
support such an accusation, leaving us unable to discern in his complaint any

viable claim that might warrant relief. See generally Ashcroft v. Iqbal, 556 U.S.
662, 677-79 (2009).

      The district court’s sua sponte order of dismissal is affirmed and Mr.

Calvert’s motion to proceed in forma pauperis is denied.

                                              ENTERED FOR THE COURT



                                              Neil M. Gorsuch
                                              Circuit Judge




                                        -3-